DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The “means for automatically adjusting” (Clm. 1) and the “automatic adjustment means” (Clm. 10) are held to invoke to protections of 35 USC 112(f) inasmuch as they use the generic placeholder term “means” in association with a function (i.e. adjusting the gas inflow and outflow “automatically”) without reciting an material or structure associated with this “means”. The scope of such a “means” can be referenced from the specification as comprising a control system which is communicative with the insufflator flow sensor and vacuum sensor to automatically adjust the operation of the insufflator and vacuum pump to ensure inflow and outflow are at the same rate.
	Likewise, the “smoke evacuator means” is determined to prescribe means-plus-function language directed toward a vacuum pump (an analogs thereof).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8, 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 6-8 and 17-19, Applicant recites “a pressure sensor for sensing an actual pressure within the body cavity” coupled with the function of “deactivating the automatic adjusting means and activating the vacuum pump if the 
However, support for this limitation could not be found in the originally filed detailed disclosure as presented in the parent 11/379,406 to which the instant Application claims priority as a CON. Specifically, the phrase “actual” pressure of the body cavity/abdominal cavity is never used. The function of a “pressure sensor” which is configured to deactivate the automatic adjusting means and activate the vacuum pump appears to be attributed to pressure sensor (74 – see Par. 47), but it does not appear that pressure sensor (74) is provided for measuring “actual” pressure of the body cavity. Rather pressure sensor (74) is provided as part of the vacuum supply tubing (22 – see Fig. 1) such that the pressure sensor measures the pressure within the tubing and not necessarily the “actual” body cavity pressure. The phrase “actual body cavity pressure” (absent clear disclosure to the contrary) would be suggestive of direct measurement of the abdominal cavity versus the pressure sensor (74) which offers, at best, indirect measurement of the abdominal cavity. Appropriate correction is required.
Should the determination be made that the instant application is not entitled to the benefit of the filing date of US 11/379,406 as a CON the pre-grant publication of the parent could be used as prior art for any claim which recites subject matter not supported by the parent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Patent No. 4,464,169 (“Semm”), U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”).

A vacuum pump (not shown; Col. 6, Ln. 31-45, i.e. “the vacuum source 180 may be a pump programmed to apply vacuum automatically” for removing at least one of gas, smoke, and debris from a surgical site (see e.g. Abstract);
Wortrich discloses an insufflator (not shown; see Col. 4, Ln. 7-24) that includes a means for selecting between operational modes of the insufflator wherein the means can switch between a needle position (RE: an “initiation mode” – see Col. 1, Ln. 36-45; see generally step 903) for supplying a gas to a body cavity of a patient to achieve a desired pressure within the body cavity and a normal position (RE: a “maintenance mode” – see Col. 1, Ln. 36-45; Col. 10, Ln. 20-34; Step 904) for supplying the gas to maintain the desired pressure within the body-cavity when gas is removed from the body cavity.
In the instant case it is not completely clear whether the “pressurizing” step (903) as performed by the insufflator of the invention described in the Detailed Description section clearly includes the “initiation mode” as described in the Background of the Invention (Col. 1, Ln. 36-45). However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to specifically and explicitly include such an “initiation” mode, as described in the Background section of Wortrich, as part of the insufflator as described in the Detailed Description of Wortrich, in order to provide a known and predictable means for quickly distending the abdominal cavity (see 
Wortrich discloses the invention substantially as claimed except that the means by which the insufflator selects between modes is explicitly a “switch”. Such “switches” are notoriously well-known in the art. For example, Semm discloses an insufflator (50) which is operated via a controller to select between operational modes of the insufflator using a switch (40; Col. 8, Ln. 26-46). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the insufflator of the invention of Wortrich to include a selection switch to switch, as disclosed by Semm, to allow the user to quickly select between operational modes (i.e. the initiation and maintenance modes) whereby the console, responsive to the position of the switch.
Wortrich discloses the invention substantially as claimed except for explicitly reciting the system includes “a vacuum sensor” for sensing the vacuum level generated by the vacuum pump and a “flow meter” for measuring the flow of gas from the insufflator. The disclosure of Wortrich is implicit to monitoring both inflow and outflow rates (see Summary) including automatic adjustment of both the vacuum pump and the insufflator (see Col. 6, Ln. 31-45; Col. 10, Ln. 20-35) such that flow rates replenishment of the surgical site with insufflation gas and the removal of gas incident to smoke evacuation are “substantially equal”, but Wortrich fails to explicitly disclose the means by which flow rates are monitored to provide for adjustment to the vacuum pump and insufflator in the described manner. However, Gannot discloses a related insufflation/evacuation system (180, 210) wherein the system includes a vacuum sensor (220 – see Par. 85) for sensing a vacuum level generated by the vacuum pump and a 
In the instant case Wortrich fails to explicitly disclose that the inflow and outflow from the insufflator and vacuum pump, respectively, are “exactly a same rate”, instead using the slightly broader “substantially equal”. However, in the instant case Examiner submits that the value “exactly a same rate” is merely a specific value within the range described by Wortrich “substantially equal”, i.e. wherein the two rates range from marginally less than equal to marginally more than equal. It has been held that where a claimed value lies within the range disclosed by the prior art a prima facie determination of obvious exists, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Whereby it is held by Examiner that providing for “exactly a same rate” merely constitutes an obvious construction for the invention of Wortrich based upon accuracy of the sensors, controllers, and the sensitivity of the control hardware for the inflow and outflow pathways.

Regarding Claim 2, Wortrich discloses a filter (e.g. 152) connected to the vacuum pump (see Fig. 5 – via line 180).




Regarding Claim 4, Wortrich, as modified by Milewicz,  provides for the gas warmer to increase the gas to a higher temperature if the gas flow is high and reduce the gas to a lower temperature if the gas flow is low (see Fig. 5).
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Patent No. 4,464,169 (“Semm”), U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”) as applied above, and further in view of US Patent No. 4,735,603 ("Goodson").

Regarding Claim 5, Wortrich discloses the invention substantially as claimed except that the vacuum sensor is “capable of shutting off the vacuum pump if the .
Claim(s) 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Patent No. 4,464,169 (“Semm”), U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”) as applied above, and further in view of U.S. Patent No. 5,246,419 (“Absten”)
Regarding Claims 6 and 7, Wortrich discloses the invention substantially as claimed except that the system further comprises a pressure sensor for “sensing an actual pressure within the body cavity”. However, Absten discloses an 
Regarding Claim 8, Wortrich, as modified above, discloses the invention substantially as claimed except the device includes a “valve for shutting off the insufflator”. However, as noted above, Absten discloses that the delivery of insufflation gas can be controlled via a number of valves (i.e. valve 7, 9, and 14) for increasing, decreasing, reducing the flow of gas from the insufflator and when necessary shutting off the flow of gas from the insufflator (see e.g. Col. 4, Ln. 53-57; Col. 5, Ln. 22-33, Ln. .
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Patent No. 4,464,169 (“Semm”), U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”) as applied above, and further in view of U.S. Publication No. 2004/0030367 (“Yamaki”)
Regarding Claim 9, Wortrich discloses the invention substantially as claimed except that the system includes at least one of an audio alarm and a visual alarm which are activated if a pressure within the body deviates from the desired pressure. However, Yamaki discloses an insufflation/evacuation apparatus (2) which comprises a warning display area/alarm (207a) which "displays a warning message when the abdominal cavity pressure... departs from preset setting values..." (Par. 206). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to associate an alarm to an intra-abdominal pressure sensor in the invention of Wortrich, as disclosed by Yamaki, in order to display a warning message should the sensor measure a deviation from an accepted preset when the device is insufflating the abdominal cavity. Such an alarm would be understood to beneficially allow the user to maintain patient's safety without having to constantly manually confirm the output on the pressure sensor

Claim(s) 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Patent No. 4,464,169 (“Semm”), U.S. Publication No. 2006/0052661 (“Gannot”), U.S. Patent No. 6,010,118 (“Milewicz”), and U.S. Patent No. 5,836,909 (“Cosmescu”)
Regarding Claims 10, Wortrich discloses an automatic smoke evacuation and insufflation apparatus (Abstract; Col. 4, Ln. 24-35; Col. 6, Ln. 31-45; Col. 10, Ln. 19-34); see generally Fig. 1-8) comprising:
A vacuum pump/smoke evacuation means (not shown; Col. 6, Ln. 31-45, i.e. “the vacuum source 180 may be a pump programmed to apply vacuum automatically” for removing at least one of gas, smoke, and debris from a surgical site (see e.g. Abstract);
Wortrich discloses an insufflator (not shown; see Col. 4, Ln. 7-24) that includes a means for selecting between operational modes of the insufflator wherein the means can switch between a needle position (RE: an “initiation mode” – see Col. 1, Ln. 36-45; see generally step 903) for supplying a gas to a body cavity of a patient to achieve a desired pressure within the body cavity and a normal position (RE: a “maintenance mode” – see Col. 1, Ln. 36-45; Col. 10, Ln. 20-34; Step 904) for supplying the gas to maintain the desired pressure within the body-cavity when gas is removed from the body cavity.
In the instant case it is not completely clear whether the “pressurizing” step (903) as performed by the insufflator of the invention described in the Detailed Description section clearly includes the “initiation mode” as described in the Background of the Invention (Col. 1, Ln. 36-45). However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to specifically and explicitly 
Wortrich discloses the invention substantially as claimed except that the means by which the insufflator selects between modes is explicitly a “switch”. Such “switches” are notoriously well-known in the art. For example, Semm discloses an insufflator (50) which is operated via a controller to select between operational modes of the insufflator using a switch (40; Col. 8, Ln. 26-46). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the insufflator of the invention of Wortrich to include a selection switch to switch, as disclosed by Semm, to allow the user to quickly select between operational modes (i.e. the initiation and maintenance modes) whereby the console, responsive to the position of the switch.
Wortrich discloses the invention substantially as claimed except for explicitly reciting the system includes “smoke evacuator flow meter” for sensing the vacuum flow rate generated by the evacuator means and a insufflator “flow meter” for measuring the flow of gas from the insufflator. The disclosure of Wortrich is implicit to monitoring both inflow and outflow rates (see Summary) including automatic adjustment of both the vacuum pump and the insufflator simultaneously (see Col. 6, Ln. 31-45; Col. 10, Ln. 20-35) such that flow rates replenishment of the surgical site with insufflation gas and the removal of gas incident to smoke evacuation are “substantially equal” during the normal/maintenance mode, but Wortrich fails to explicitly disclose the means by which 
In the instant case Gannot fails to explicitly disclose what vacuum level is being “metered”, e.g. pressure levels versus flow rate levels. However, Examiner emphasizes that Wortrich is concerned with equalizing “flow rates” of the insufflation gas and the vacuum such that monitoring vacuum level via the vacuum flow rate would have been immediately recognized and appreciated by the ordinary artisan as an obvious metric for permitting comparison between the vacuum level and insufflation level and regulating inflow/outflow to/from the patient. For example, Cosmescu describes a related laparoscopic surgical system with vacuum based evacuation of smoke and the 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to measure vacuum flow rate (via a vacuum/suction flow sensor – as disclosed by Cosmescu) in addition to insufflation flow rate such that the two values can be compared, as disclosed by Wortrich, in order to provide for automated, feedback controlled adjustment to the system, as disclosed by Gannot.
In the instant case Wortrich fails to explicitly disclose that the inflow and outflow from the insufflator and vacuum pump, respectively, are “exactly a same rate”, instead using the slightly broader “substantially equal”. However, in the instant case Examiner submits that the value “exactly a same rate” is merely a specific value within the range described by Wortrich “substantially equal”, i.e. wherein the two rates range from marginally less than equal to marginally more than equal. It has been held that where a claimed value lies within the range disclosed by the prior art a prima facie determination of obvious exists, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Whereby it is held by Examiner that providing for “exactly a same rate” merely constitutes an obvious construction for the invention of Wortrich based upon accuracy of the sensors, controllers, and the sensitivity of the control hardware for the inflow and outflow pathways.
Wortrich discloses the invention substantially as claimed except that the system further includes a “gas warmer” in communication with the flow meter whereby the operational temperature of the gas warmer is automatically adjusted by the flow of gas 
Regarding Claim 11, Wortrich discloses the invention substantially as claimed except that the automatic adjustment means includes a solenoid valve for adjusting the flow rate of the insufflator to equalize the vacuum and insufflation flow rates. However, Seem discloses that insufflators can be controlled through the use of a solenoid valve (15) which is adjustable to “interrupt the gas flow to the patient”. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the insufflator of Wortrich to utilize a solenoid valve, as disclosed by Semm, in order to permit the control of insufflation gas flow rate in a known and predictable .
Claim(s) 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”).
Regarding Claims 12, Wortrich discloses an automatic smoke evacuation and insufflation apparatus (Abstract; Col. 4, Ln. 24-35; Col. 6, Ln. 31-45; Col. 10, Ln. 19-34); see generally Fig. 1-8) comprising:
A vacuum pump (not shown; Col. 6, Ln. 31-45, i.e. “the vacuum source 180 may be a pump programmed to apply vacuum automatically” for removing at least one of gas, smoke, and debris from a surgical site (see e.g. Abstract);
Wortrich discloses an insufflator (not shown; see Col. 4, Ln. 7-24) that includes a means for selecting between operational modes of the insufflator wherein the means can select between an initiation mode (Col. 1, Ln. 36-45; see generally step 903) for supplying a gas to a body cavity of a patient to achieve a desired pressure within the body cavity and a activated mode (RE: a “maintenance mode” – see Col. 1, Ln. 36-45; Col. 10, Ln. 20-34; Step 904) for supplying the gas to maintain the desired pressure within the body-cavity when gas is removed from the body cavity.
Wortrich discloses the invention substantially as claimed except for explicitly reciting the system includes “a vacuum sensor” for sensing the vacuum level generated by the vacuum pump and a “flow meter” for measuring the flow of gas from the 
In the instant case Wortrich fails to explicitly disclose that the inflow and outflow from the insufflator and vacuum pump, respectively, are “exactly a same rate”, instead using the slightly broader “substantially equal”. However, in the instant case Examiner 
Wortrich discloses the invention substantially as claimed except that the system further includes a “gas warmer” in communication with the flow meter whereby the operational temperature of the gas warmer is automatically adjusted by the flow of gas as measured by the flow meter. However, Milewicz discloses that it is known to provide insufflators (Fig. 1) with gas warmers (7) for heating the insufflation gas to prepare it for introduction into the patient’s body cavity. Milewicz provides for a controller (3) which is configured to utilize the measured flow rater of the insufflator to adjust the operational temperature (dependent upon the duty cycle of the warmer – see Fig. 5) of the gas warmer in order to ensure adequate performance at varied flowrates as an improvement over prior art gas warmers (see Col. 1, Ln. 51-61; Col. 4, Ln. 59-67; Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the invention of Wortrich with a gas warmer in communication with the flow meter and a controller such that the gas warmer is automatically adjusted by the flow of insufflation gas as measured by the meter, as disclosed by Milewicz, in order 
Regarding Claim 13, Wortrich discloses a filter (e.g. 152) connected to the vacuum pump (see Fig. 5 – via line 180).
Regarding Claim 14, in the instant case, Examiner submits that the filter (152) may be considered “connected” to the insufflator inasmuch as it presents part of the downstream flow path from the insufflator wherein gas supplied by the insufflator is passed to the filter as the instant claim does not seek to specify the location of the filter with respect to the insufflator, merely is broad state of being “connected”. However, should Examiner’s argument(s) not be found persuasive, it is noted that Milewicz discloses an insufflator being provided in connection with a filter (6) located upstream of the patient such that the insufflation gas can be filtered prior to its introduction so that the supplied gas is “clean before it enters a patient” (Col. 3, Ln. 26-43). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the system of Wortrich with a filter connected with the insufflator upstream of the patient, as disclosed by Milewicz, in order to filter the insufflation gas prior to introduction to the patient to thereby filter hazardous materials therefrom to ensure the gas is “clean”.
Regarding Claim 15, Wortrich, as modified by Milewicz,  provides for the gas warmer to increase the gas to a higher temperature if the gas flow is high and reduce the gas to a lower temperature if the gas flow is low (see Fig. 5).
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”) as applied above, and further in view of US Patent No. 4,735,603 ("Goodson").
Regarding Claim 16, Wortrich discloses the invention substantially as claimed except that the vacuum sensor is “capable of shutting off the vacuum pump if the vacuum level is too high thereby indicating than an occlusion is present”. However, Goodson discloses a smoke evacuation system comprising a vacuum pump (11) for removing smoke from a surgical site (Column 2, Lines 14-25). Goodson discloses this pump to include a sensor Application/Control Number: 11/379,406 Art Unit: 3763 Page 24 (24) for measuring the vacuum level generated by the pump (Column 5, Lines 43-48). Goodson discloses that the sensor sends a signal to a controller (24) to shut off the pump by closing the valves (13 and 25) should the vacuum level deviate in either a higher or lower direction. Goodson discloses that the vacuum sensor is capable of shutting off the vacuum pump if the vacuum level is too high (Col. 5, Ln. 43-48, Goodson). While Goodson fails to explicitly disclose that a high vacuum level corresponds to an occlusion, one having ordinary skill in the art would reasonably recognize and appreciate that an occlusion would produce such a deviation in vacuum level. It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the vacuum pump of the device of Wortrich with feedback control from the vacuum sensor configured to shut off the vacuum pump, as disclosed by Goodson, in order to prevent any unsafe changes in the vacuum level and related damage to the equipment or patient.
Claim(s) 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”) as applied above, and further in view of U.S. Patent No. 5,246,419 (“Absten”)
Regarding Claims 17-18, Wortrich discloses the invention substantially as claimed except that the system further comprises a pressure sensor for “sensing an actual pressure within the body cavity”. However, Absten discloses an insufflation/evacuation apparatus which includes a pressure sensor (4) for measuring “pressure in the abdominal cavity independent of the flow of gas in each line”, RE: an actual pressure within the body cavity (see Col. 3, Ln. 60 – Col. 4, Ln. 8). Wherein the feedback from the pressure sensor is capable of providing for feedback controlled operation of the system via a controller (15) to adjust the operation of valves (14) of the insufflator to alter the flow of gas to the bodily cavity based upon either exceeding or falling below predetermined limits (Col. 5, Ln. 33-44). Whereby upon a detection of actual pressure being too high the sensor is capable of causing the microcontroller to adjust current operation of the device and activate a vacuum pump to remove gas from the body cavity until the pressure returns to a normal level (Abstract; Col. 5, Ln. 22-33, Ln. 51 – Col. 6, Ln. 5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the system of Wortrich with a pressure sensor for sensing an actual pressure within the body cavity, as disclosed by Absten, such that operation of the supply of gas via the insufflator can be controlled and application of the vacuum pump can likewise be controlled in order to cease operation of the “maintenance” mode as afforded by the automatic adjusting means in order to address a serious over pressurization event.
Regarding Claim 19, Wortrich, as modified above, discloses the invention substantially as claimed except the device includes a “valve for shutting off the .
Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,592,543 (“Wortrich”) in view of U.S. Publication No. 2006/0052661 (“Gannot”) and U.S. Patent No. 6,010,118 (“Milewicz”) as applied above, and further in view of U.S. Publication No. 2004/0030367 (“Yamaki”)
Regarding Claim 20, Wortrich discloses the invention substantially as claimed except that the system includes at least one of an audio alarm and a visual alarm which are activated if a pressure within the body deviates from the desired pressure. However, Yamaki discloses an insufflation/evacuation apparatus (2) which comprises a warning display area/alarm (207a) which "displays a warning message when the abdominal cavity pressure... departs from preset setting values..." (Par. 206). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to associate an alarm to an intra-abdominal pressure sensor in the invention of Wortrich, as disclosed by Yamaki, in order to display a warning message should the sensor measure a deviation from an accepted preset when the device is insufflating the abdominal cavity so that the clinician can respond accordingly to ensure safety of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783    
08/05/2021